                    1 JOSHUA M. MASUR (SBN 203510)
                        jmasur@zuberlaw.com
                    2 ZUBER LAWLER & DEL DUCA LLP
                      2000 Broadway Street, Suite 154
                    3 Redwood City, California 94063
                      Telephone: (650) 434-8538
                    4
                      KENNETH B. WILSON (SBN 130009)
                    5   ken@coastsidelegal.com
                      COASTSIDE LEGAL
                    6 455 1st Avenue
                      Half Moon Bay, California 94019
                    7 Telephone: (650) 440-4211

                    8 Attorneys for Defendant REDBUBBLE INC.

                    9
                     JEFFREY E. FAUCETTE (SBN 193066)
                  10   jeff@skaggsfaucette.com
                     SKAGGS FAUCETTE LLP
                  11 One Embarcadero Center, Suite 500
                     San Francisco, California 94111
                  12 Telephone: (415) 315-1669

                  13 Attorneys for Plaintiff LTTB LLC

                  14

                  15                             UNITED STATES DISTRICT COURT

                  16                            NORTHERN DISTRICT OF CALIFORNIA

                  17                                SAN FRANCISCO DIVISION

                  18
                  19 LTTB LLC,                                      Case No. 3:18-CV-00509-RS

                  20               Plaintiff,                       STIPULATION AND ORDER RE
                                                                    BRIEFING AND HEARING
                  21         v.                                     SCHEDULE ON REDBUBBLE’S
                                                                    MOTION FOR ATTORNEY’S FEES
                  22 REDBUBBLE INC.,

                  23               Defendant.

                  24

                  25

                  26

                  27

                  28

                                                                  1                      Case No. 3:18-CV-00509-RS
2911-1002 / 1478918.1                  STIP. AND [PROPOSED] ORDER RE ATTYS FEES MOT. SCHEDULE
                    1         Pursuant to N.D. Cal. Civ. L.R. 6-2, Plaintiff LTTB LLC (“LTTB”) and Defendant

                    2 Redbubble Inc. (“Redbubble”), through their respective counsel of record, stipulate as follows:

                    3         WHEREAS, the Court issued its Order Denying Plaintiff’s Motion for Summary

                    4 Judgment and Granting Defendant’s Motion for Summary Judgment (Dkt. 53) on July 12, 2019

                    5 and entered Judgment that same date (Dkt. 54); and

                    6         WHEREAS, pursuant to Fed. R. Civ. P. 54(d)(2)(B) and N.D. Cal. Civ. L.R. 54-5(a),

                    7 prevailing party Redbubble’s Motion for Attorney’s Fees (“Motion”) must be served and filed

                    8 within 14 days of entry of judgment by the District Court, on or before July 26, 2019; and

                    9         WHEREAS, pursuant to N.D. Cal. L.R. 6-2(a)(1), due to calendar conflicts and periods

                  10 of unavailability of counsel for each of the parties and of the Court, counsel have met and

                  11 conferred and proposed alternative deadlines for the filing of Redbubble’s Motion, LTTB’s

                  12 Opposition, and Redbubble’s Reply, contemplating a hearing date that is convenient for both

                  13 parties and available on this Court’s schedule.

                  14          THEREFORE, pursuant to N.D. Cal. Civ. L.R. 6-2, the parties respectfully request

                  15 that the Court adopt the following schedule for briefing and hearing Redbubble’s Motion:

                  16            Deadline                Event

                  17            August 16, 2019         Defendant Redbubble to file its motion for attorney’s fees

                  18            September 10, 2019      Plaintiff LTTB to file its opposition to Redbubble’s motion for
                                                        attorney’s fees
                  19
                                September 26, 2019      Defendant Redbubble to file its reply in support of its motion
                  20
                                                        for attorney’s fees
                  21
                                October 10, 2019        Hearing on Redbubble’s motion for attorney’s fees
                  22

                  23          Pursuant to N.D. Cal. L.R. 6-2(a)(2), the parties represent that there has been only one

                  24 previous time modification in the case, specifically with respect to the dispositive motions, on

                  25 April 26, 2019 (Dkt. 35) and pursuant to N.D. Cal. L.R. 6-2(a)(3), the parties represent that, other

                  26 than the dates specifically outlined above, they believe that the proposed time modifications will

                  27 have no effect on the schedule for the case.

                  28

                                                                      2                      Case No. 3:18-CV-00509-RS
2911-1002 / 1478918.1                      STIP. AND [PROPOSED] ORDER RE ATTYS FEES MOT. SCHEDULE
                    1                                              Respectfully submitted,

                    2 Dated: July 23, 2019                         ZUBER LAWLER & DEL DUCA LLP
                    3                                              JOSHUA M. MASUR

                    4                                        By:          /s/ Joshua M. Masur
                                                                   Attorneys for Defendant REDBUBBLE INC.
                    5

                    6

                    7 Dated: July 23, 2019                         SKAGGS FAUCETTE LLP
                                                                   JEFFREY E. FAUCETTE
                    8

                    9                                        By:          /s/ Jeffrey E. Faucette
                                                                   Attorneys for Plaintiff LTTB LLC
                  10

                  11

                  12 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                  13

                  14                                         By:
                        Dated: _______________, 2019
                  15                                                       United States District Court Judge

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                   3                      Case No. 3:18-CV-00509-RS
2911-1002 / 1478918.1                   STIP. AND [PROPOSED] ORDER RE ATTYS FEES MOT. SCHEDULE
                    1                          ATTESTATION PURSUANT TO LR 5-1(i)(3)

                    2          I, Joshua M. Masur, am the ECF User whose identification and password are being used to

                    3 file this STIPULATION AND [PROPOSED] ORDER RE BRIEFING AND HEARING

                    4 SCHEDULE ON REDBUBBLE’S MOTION FOR ATTORNEY’S FEES. I hereby attest that

                    5 concurrence in the filing of this document has been obtained from the other Signatory.

                    6
                        Dated: July 23, 2019                    By:          /s/ Joshua M. Masur
                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                    4                      Case No. 3:18-CV-00509-RS
2911-1002 / 1478918.1                    STIP. AND [PROPOSED] ORDER RE ATTYS FEES MOT. SCHEDULE
